DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al., J. Controlled Release 195 (2014) 92-98, in view of Greish et al., J. Gene Med. 2010  July: 12(7): 572-579.
Regarding claim 1, Price et al. teaches MMP responsive SELPs and the influence of high shear rate on the physiochemical properties of these polymers in the context of controlled release (current claims 4 and 5).  According to Price et al., “shearing enables the use of a polymer composition with disruption in structurally important subunits by significantly lowering the concentration polymer needed to form hydrogel.”  Page 98.  
Price et al. does not teach “admixing one or more anti-cancer agents.”
Greish et al. teaches that silk-elastin protein polymers improve the efficacy of adenovirus thymidine kinase enzyme prodrug therapy of head and neck tumors.   This reads on admixing one or more anti-cancer agents.  Greish et al. found “about five-fold greater reduction in tumor volume was obtain with matrix-mediated delivery compared to intra-tumoral injection of adenoviruses in saline” (current claims 18-20).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Greish et al. so as to incorporate a sheared silk-elastinlike protein and arrive at a chemoemoblic agent comprising admixed anti-cancer agent with sheared silk-elastinlike protein (current claim 17).  The modification would be the simple substitution of one known element for another to obtain predictable results.   Further, the motivation to do so would be found in the benefits disclosed in Greish et al. for using sheared silk-elastinlike protein, mentioned above. 
Regarding claims 2 and 3, Price et al. and Greish et al. both disclose SELP-815k, which has 8 silk units and 15 elastin units. 
Regarding claims 9 and 11, Greish et al. teaches “[v]irus-polymer solutions were prepared by thawing SELP and virus stocks and mixing them gently with physiological saline.”  Page 4.  The final polymer concentration was 4 wt %.  See id.

Claims 6-8, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al., J. Controlled Release 195 (2014) 92-98, in view of  Greish et al., J. Gene Med. 2010  July: 12(7): 572-579, as applied to claims 1-5, 9, 11 and 17-20 above, and further in view of Szalay et al. (WO 2014/031693, having priority to August 20, 2012).
Teachings of Price et al. and Greish et al. are discussed above.
Neither reference teaches “doxorubicin” (current claims 6 and 7) and “wherein the silk-elastinlike protein is from 5% to 15% w/w of the liquid composition” (current claim 10).
Szalay et al. teach silk-elastin like protein polymer compositions comprising a vaccinia virus and a silk-elastin like protein polymer (SELP).  Page 2, line 3-5.   “[T]he SELP is present in the composition at a weight percentage (wt%) of the composition of from at least about or about 4%  . . . or 20% (w/w)” (current claim 13).  Page 4, lines 24-26.  Szalay et al. teaches doxorubicin hydrochloride (current claims 7, 8, 13 and 14).  Page 39, line 12; page 184, lines 24-25. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Price et al., Greish et al. and Szalay et al.   In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Here, it would have been obvious to employ anti-cancer agents disclose in Szalay et al. in the chemoembolic agent comprising shear SELP made obvious over the combination of Price et al. and Greish et al. 
Regarding claim 12, Szalay et al. teaches X-Gal(bromo-chlor-indolyl-galactopyranoside) at 1 mg/ml.  Page 209, lines 25.
Regarding claim 15, Szalay et al. teaches  a contrasting agent may be incorporated.  Page 69, line 4. 
Regarding claim 16, Szalay et al. teaches that:
the polymer compositions provided herein are generally aqueous and exhibit a low viscosity at ambient temperatures (e.g. at temperatures of from or from about 2l °C to 27 °C, such as at least or about or no more than 25 °C).  The viscosity of the composition increases with increased in temperature, generally forming a semisolid or solid gel at physiologic or body temperature. In addition to temperature, the particular viscosity of the composition can be affected by the particular SELP in the composition, the weight percentage of SELP, the amount or concentration of virus contained therein, and/or the presence of agents that increase or decrease the rate at which the liquid form acquires a non-liquid form (.e.g. urea and other agents described herein or known in the art). Exemplary compositions provided herein can have a viscosity of from between or about between 1 centipoise (cp) to 2,000,000 cp, for 15 example, 50 to 100 cp (e.g. like Mazola com oil), 150 to 200 cp (e.g. like maple syrup), 250 to 500 cp (e.g. like castor oil); 1,000 to 2,000 cp (e.g. like glycerin)

Page 135, lines 4-16.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618